Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 10, 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 13 and 19 recite “obtaining first sensor data from a first sensor included in a plurality of sensors; analyzing the first sensor data to generate a first prediction; obtaining second sensor data from a second sensor included in the plurality of sensors; analyzing the second sensor data and the first prediction to generate a second prediction; and outputting a natural language audio output to the user based on the second prediction.”  These limitations, under the broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind.  In the context of this claim encompasses two people talking where the third person writes down what the first person is saying and what the second person is saying, decides that the speech of the second person is more interesting, and reads out loud what the second person is saying.  All of these steps can be performed in the mind and/or using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application.  In particular, claim 13 only recites additional elements - using a processor to perform all of the above-mentioned steps.  The use of a processor is recited at a high-level of generality (i.e., as a generic computer device performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a sensors are merely for the purpose of data gathering and/or insignificant extra-solution activity that amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claims 2 and 14 recites converting the first sensor data into a text segment; applying a natural language processing model to the text segment to extract an intended meaning; and selecting the second sensor based on the intended meaning. This amounts to the third person writing in a notebook the first person asking “what is the temperature”, and then saying out loud “weather is nice” by feeling what the temperature is.  No additional limitations are present.
Claims 3 and 15 recite incorporating the second sensor data into the natural language audio output. This amounts to the third person repeating what the second person said.  No additional limitations are present.
Claims 4 and 16 recite comparing the second result to a threshold level; and determining that the second result exceeds the threshold level, wherein outputting the natural language audio output is based on the determination that the second result exceeds the threshold level. This amounts to the third person viewing from the car that the child is dangerously close to the car and sounding a loud warning.  No additional limitations are present.
Claims 5 and 17 recite applying a natural language processing model to the second result to generate a text segment; and converting the text segment into the natural language audio output. This amounts to the third person writing down in a notebook what he feels about how close the child is to the car and then saying it out loud. No additional limitations are present. 
Claims 10 recites wherein at least one of the first result or the second result is a detection of an object outside of a vehicle associated with the user, and the natural language audio output indicates at least one of a direction and a distance between the vehicle and the object. This amounts to the third person saying out load “child behind car.”  No additional limitations are present.
Claims 12 and 18 recite determining that the second sensor accesses data that augments an aspect of the first result; and 33PATENTAttorney Docket No.: HIRMN0315US1 (P180351US)selecting the second sensor based on the first result.  This amounts to the first person asking “is it raining outside”, and the third person deciding to use the response uttered by the second person and writing it in the notebook. No additional limitations are present. 
Claims 20 recites incorporates the second sensor data into the natural language alert. This amounts to the third person saying out load “child behind car.”  No additional limitations are present.

Claims 13-18 are drawn to “signal” per se as recited in the preamble and as such is non-statutory subject matter. As per filed Applicant’s Specification [0111]: “The computer readable medium may be a computer readable signal medium or a computer readable storage medium. A computer readable storage medium may be, for example, but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing. More specific examples (a non- exhaustive list) of the computer readable storage medium would include the following: an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read- only memory (EPROM or Flash memory), an optical fiber, a portable compact disc read-only memory (CD-ROM), an optical storage device, a magnetic storage device, or any suitable combination of the foregoing. In the context of this document, a computer readable storage medium may be any tangible medium that can contain, or store a program for use by or in connection with an instruction execution system, apparatus, or device....”, the term” computer-readable medium" is not defined as to the scope and the term "may include" are open-ended.  Hence, one of ordinary skilled in the art can interpret such term to include transitory signals and non-transitory signals. It does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in § 101. First, a claimed signal is clearly not a "process" under § 101 because it is not a series of steps. The other three § 101 classes of machine, compositions of matter and manufactures "relate to structural entities and can be grouped as 'product' claims in order to contrast them with process claims." 1 D. Chisum, Patents § 1.02 (1994).
Further, while the specification provides non-limiting examples of machine-readable media, machine-readable signal media, and machine-readable storage media, the specification is silent regarding the claimed computer readable storage medium.  As the specification does not provide a controlling definition for the claimed computer readable storage medium the plain meaning of the term is relied upon by the examiner, where the plain meaning includes transitory and non-transitory media.

Claim Rejections-35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 10, 13, 15, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Censo (EP3057091A1).
With respect to claim 1, 13 and 19 Censo teaches A computer-implemented method/
 computer-readable storage media including instructions that, when executed by one or more processors, cause the one or more processors to interact with a user ([0005] In another embodiment, a computer-program product embodied in a non-transitory computer readable medium that is programmed for adaptively interacting with a user via voice interaction is provided. [0010] It is recognized that any circuit or other electrical device disclosed herein may include any number of microprocessors,)
a memory that includes instructions; and a processor that is coupled to the memory and, when executing the instructions ([0010] It is recognized that any circuit or other electrical device disclosed herein may include any number of microprocessors, integrated circuits, memory devices (e.g., FLASH, random access memory (RAM), read only memory (ROM), electrically programmable read only memory (EPROM), electrically erasable programmable read only memory (EEPROM), or other suitable variants thereof) and software which co-act with one another to perform operation(s) disclosed herein. In addition, any one or more of the electric devices may be configured to execute a computer-program that is embodied in a non-transitory computer readable medium that is programmed to perform any number of the functions as disclosed.)
interacting with a user ([0013] The voice interaction between the driver [interaction with user=driver]24 and the system 10 is facilitated through the use of microphones 20, 21 and a speaker 22.), the method comprising: 
obtaining first sensor data from a first sensor included in a plurality of sensors ([0013] The apparatus also includes a computational models block (or circuit) 14, a sensor processing block (or circuit) 16, and a plurality of sensors 18. In general, the system 10 is configured to adjust voice interaction with a driver 24 of the vehicle 12 based on the driver’s 24 situation and context. The voice interaction between the driver 24 and the system 10 is facilitated through the use of micro-phones 20, 21 and a speaker 22. For example, each microphone 20, 21 receives an incoming audio signal [first sensor data] from the driver 24 and provides the incoming audio signal to the system 10 for processing. The speaker 22 transmits a voice output to the driver 24 based on information provided by the system 10.); 
analyzing the first sensor data to generate a first result/prediction ([0040] In operation 102, the system 10 (e.g., the speech recognizer 44) receives the voice input from the driver 24 via the microphone [first sensor] 20. The speech recognizer 44 monitors the voice input from the driver 24 to monitor the stress level [first result/prediction=stress level of the driver] of the driver 24.);
 obtaining second sensor data from a second sensor included in the plurality of sensors (¶[0019] The computational models block 14 employs modeling software with instructions that are executed on any number of electrical devices (not shown) positioned thereon to create and continually update various models of (i) a driver state 34 based on sensed information of the driver 24, (ii) a vehicle state 36 based on sensed information of the vehicle 12, and (iii) an environment state 38 based on sensed environmental information [second sensor data]. ¶ [0047] In operation 126, the system 10 receives the context from the computational models block 14) and generates the voice output in a very firm, somewhat loud tone [second result/prediction] that there is an obstacle positioned behind the driver 24.);
analyzing the second sensor data and the first result/prediction to generate a second result/prediction (¶[0019] The computational models block 14 employs modeling software with instructions that are executed on any number of electrical devices (not shown) positioned thereon to create and continually update various models of (i) a driver state 34 based on sensed information of the driver 24 [first result/prediction=driver stress], (ii) a vehicle state 36 based on sensed information of the vehicle 12, and (iii) an environment state 38 based on sensed environmental information [second sensor data]. ¶ [0047] In operation 126, the system 10 receives the context from the computational models block 14) and generates the voice output in a very firm, somewhat loud tone [second result/prediction] that there is an obstacle positioned behind the driver 24.) and
outputting a natural language audio output to the user based on the second result/prediction (¶ [0047] In operation 126, the system 10 receives the context from the computational models block 14) and generates the voice output in a very firm, somewhat loud tone [second result/prediction] that there is an obstacle positioned behind the driver 24.).  

With respect to claim 3 and 15, Censo teaches further comprising incorporating the second sensor data into the natural language audio output (¶ [0047] In operation 126, the system 10 receives the context from the computational models block 14) and generates the voice output in a very firm, somewhat loud tone [second result] that there is an obstacle positioned behind the driver 24.) 

With respect to claim 10 Censo teaches  wherein at least one of the first result or the second result is a detection of an object outside of a vehicle associated with the user, and the natural language audio output indicates at least one of a direction and a distance between the vehicle and the object ([0047] In operation 126, the system 10 receives the context from the computational models block 14 [second result] and generates the voice output in a very firm, somewhat loud tone that there is an obstacle positioned behind the driver 24. ).  

With respect to claim 20  Censo teaches further incorporates the second sensor data into the natural language alert ([0046] In operation 124, the computational models block 14 receives the processed information from the sensor processing block 16 that (i) an object is positioned at the rear of the vehicle [second sensor]; [0047] In operation 126, the system 10 receives the context from the computational models block 14 [second sensor data] and generates the voice output in a very firm, somewhat loud tone that there is an obstacle positioned behind the driver 24.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Censo as applied to claims 1 and 13, in further view of Lapshina (US 10789943 B1) and Typrin (US 20150088514 A1)
With respect to claims 2 and 14, Censo does not explicitly disclose, however Lapshina teaches converting the first sensor data into a text segment (Col. 11 ll 18-21) In the normal utterance path in the Proxy 206, utterances go to one or more ASRs (models); the ASRs provide text to one or more NLPs (models) that output an intent for the utterances;); 
applying a natural language processing model to the text segment to extract an intended meaning (Col. 11 ll 18-21 In the normal utterance path in the Proxy 206, utterances go to one or more ASRs (models); the ASRs provide text to one or more NLPs (models) that output an intent for the utterances;); 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Censo in view of Lapshina, in order to apply a natural language processing model]to the text segment to extract an intended meaning to increase the machine's capability of performing an automated task (Col 4 ll 16-18, Lapshina);
Censo and Lapshina do not explicitly disclose, however Typrin teaches selecting the second sensor based on the intended meaning ([0028] At 128(1), the user 102(2) states the following: "I'm excited to fly there tomorrow. What is the temperature going to be?" In response, the user 102(1) states the following at 128(2): "I don't know. Virtual assistant, what is the temperature supposed to be tomorrow?" In this example, in response to identifying the predefined phrase "virtual assistant", the invocation module 120 invokes the speech-recognition engine 122, which identifies the voice command from 128(2). The speaker-ID module 124 identifies the user 102(1) using any of the techniques described above. The response module 126 then uses this identification to determine a geographical location [location is determined by selecting the second sensor] at which to check the temperature (i.e., the location of the user 102(1)), checks the forecast for the following day at that location and, at 128(3), outputs the following to both devices: "The high temp in Seattle tomorrow is 72 degrees".)  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Censo, Lapshina in view of Typrin, in order to select the second sensor based on the intended meaning to enable the system to perform a task associated with the voice command ([0035], Typrin);
 
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Censo as applied to claims 1 and 13, in further view of Li (US 20160379107 A1)
With respect to claims 4 and 16, Censo does not explicitly disclose, however Li teaches comparing the second result/prediction to a threshold level ([0177] Scenario example: sensors 48 may include a PM 2.5 particles sensor, a poisonous gas sensor and/or a temperature and humidity sensor, and the environmental sensor signals obtained by the sensors 48 [second sensor=environmental sensor]are used to indicate the environment information of the environment where the terminal device is, such that the health degree of the home environment may be monitored in real time. When any of indexes [second result/prediction] included in the environment information exceeds the predetermined warning threshold, for example, when the leakage of poisonous gas (for example, coal gas) occurs at home, the processor 42 generates a warn of danger at once (for example, through the voice alarm [natural language audio output]), outputs the mode for processing the danger, informs the family member of the danger by automatically sending a message to the family member's mobile phone, the home puts on alert, and the camera is started to take video records of the whole house. );  
determining that the second result/prediction exceeds the threshold level, wherein outputting the natural language audio output is based on the determination that the second result/prediction exceeds the threshold level ([0177] Scenario example: sensors 48 may include a PM 2.5 particles sensor, a poisonous gas sensor and/or a temperature and humidity sensor, and the environmental sensor signals obtained by the sensors 48 [second sensor=environmental sensor]are used to indicate the environment information of the environment where the terminal device is, such that the health degree of the home environment may be monitored in real time. When any of indexes [second result/prediction] included in the environment information exceeds the predetermined warning threshold, for example, when the leakage of poisonous gas (for example, coal gas) occurs at home, the processor 42 generates a warn of danger at once (for example, through the voice alarm [natural language audio output]), outputs the mode for processing the danger, informs the family member of the danger by automatically sending a message to the family member's mobile phone, the home puts on alert, and the camera is started to take video records of the whole house.).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Censo in view of Li, in order to comparing the second result to a threshold level and determining that the second result exceeds the threshold level, wherein outputting the natural language audio output is based on the determination that the second result exceeds the threshold level to automatically inform of dangers ([0070], Li);

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Censo as applied to claims 1 and 13, in further view of Krogh (US 20200183989 A1).

With respect to claims 5 and 17, Censo teaches [[applying a natural language processing model to the second result to generate a text segment]]; and 
converting the text segment into the natural language audio output ([0028] In general, the dialogue manager block 40 creates the semantic level (essentially, the text strings) of the voice response for the system 10, and then transmits the text string to the speech synthesizer block 42. The dialogue manager block 40 tells the speech synthesizer block 42 what to say.).  
Censo does not explicitly disclose, however Krogh teaches applying a natural language processing model to the second result/prediction to generate a text segment ([0036] After an image processing component (e.g., image processing component(s) 112) processes the image quote, the output or text description may simply be the quote verbatim [second result/prediction]. However, in response to the text description being processed through a natural language processing model (e.g., the natural language processing component(s) 114), the interest context output description may read “quote of Person Y. [text segment] ” This rich description and the interest context descriptions described herein are far more able to articulate user interest because images are not simply described but the context, patterns, and associations surrounding the image descriptions are also extracted based on historical data points, thereby making it more likely that user interests are captured.); and 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Censo in view of Krogh, in order to applying a natural language processing model to the second result to generate a text segment to  in order to derive meaning (e.g., semantic context, intent, etc.) of the output and derive interest contexts ([0003], Krogh);
 

Claims 6 is are rejected under 35 U.S.C. 103 as being unpatentable over Censo as applied to claim 1 in further view of Weekly (US 10785562 B1)

With respect to claims 6 Censo does not explicitly disclose, however Weekly teaches altering at least one of the first sensor data or the second sensor data to obscure identifying information associated with the user (Col 9 ll 11-35: As another example, the recording device 100 may be responsible for anonymizing audio media recorded by the microphone(s) 104 (e.g., by removing or altering age- and gender-specific audible features) and associating the anonymized audio media with an identifier (e.g., corresponding to the patient, medical professional, location, setting, etc.), while the computer server may be responsible for examining the anonymized audio media to determine the context of specific utterances.); and 
transmitting the at least one of the first sensor data or the second sensor data to a remote server for analysis (Col 9 ll 11-35: As another example, the recording device 100 may be responsible for anonymizing audio media recorded by the microphone(s) 104 (e.g., by removing or altering age- and gender-specific audible features) and associating the anonymized audio media with an identifier (e.g., corresponding to the patient, medical professional, location, setting, etc.), while the computer server may be responsible for examining the anonymized audio media to determine the context of specific utterances.).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Censo in view of Weekly, in order to alter at least one of the first sensor data or the second sensor data to obscure identifying information associated with the user to allow device not to record speech inputs from anyone other than a user (Col 6 ll 17-26, Weekly);
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Censo as applied to claim 1 in further view of 5 Lee (US 20140106734 A1)
With respect to claims 7 Censo does not explicitly disclose, however Lee teaches establishing communications with a smart device ([0037] In process 58, handset 120 receives the signal transmitted by remote activation device 130 in process 56, and interprets this signal as a press-and-hold of home button 122 [establishes communication with the smartphone) and

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Censo in view of Lee, in order to establishing communications with a smart device to  provide a system and method of safely and consistently invoking voice command control of a mobile phone handset while driving an automobile ([0008], Lee);
 Censo, Lee do not explicitly disclose but Tzirkel teaches receiving at least one of the first sensor data or the second sensor data from the smart device (Col 4 ll 18-31: The vehicle 10 uses the microphone array 120 and a loudspeaker 40 to enable vehicle occupants 30-33 to communicate with a far end speech device 150, such as a remote mobile phone that is distant from the vehicle 10. The audio received from the far end speech device [receiving first sensor data] 150 is broadcasted over the loudspeaker 40 so that the vehicle occupants 30-33 can hear the communications from the far end speech device 150.).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Censo, Lee in view of Tzirkel, in order to receiving at least one of the first sensor data or the second sensor data from the smart device to enhance communications between occupants in the cabin and a far end device (Col 1 ll31-32, Tzirkel);

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Censo as applied to claim 1 in further view of 5 Lee (US 20140106734 A1) and Finkelstein (US 20180260680 A1).

With respect to claims 8, Censo does not explicitly disclose, however Lee teaches establishing communications with a smart device ([0037] In process 58, handset 120 receives the signal transmitted by remote activation device 130 in process 56, and interprets this signal as a press-and-hold of home button 122 [establishes communication with the smartphone).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Censo in view of Lee, in order to establishing communications with a smart device to  provide a system and method of safely and consistently invoking voice command control of a mobile phone handset while driving an automobile ([0008], Lee);

Censo, Lee do not explicitly disclose but Finkelstein teaches transmitting the natural language audio output to the smart device ([0260] For example, the output 670 may comprise a verbal message that is broadcast by a speaker of a user's smartphone [output to the smart device] and/or one or more other speakers in the user's environment, such as a standalone speaker device, a television speaker, etc.).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Censo, Lee  in view of Finkelstein, in order to transmitting the natural language audio output to the smart device to significantly streamline user interactions and provide more real-time exchanges with users ([00319], Finkelstein);

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Censo as applied to claim 1 in further view of Regmi (US 20180120837 A1

With respect to claims 9 Censo does not explicitly disclose, however Regmi teaches determining that the second result is indicative of a life-threatening event ([0026] A passenger may press a panic button [second result] on the dashboard to indicate that a life-threatening SME incident may have happened, and emergency evacuation system 400 may engage the school bus into a high autonomous-driving mode and autonomously maneuver the school bus to a nearby hospital with emergency room.); and 
assuming autonomous control of a vehicle associated with the user event ([0026] A passenger may press a panic button [second result] on the dashboard to indicate that a life-threatening SME incident may have happened, and emergency evacuation system 400 may engage the school bus into a high autonomous-driving mode and autonomously maneuver the school bus to a nearby hospital with emergency room.)  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Censo in view of Regmi, in order to determine that the second result is indicative of a life-threatening event to command the vehicle to autonomously reduce the speed of the vehicle until the vehicle fully stops ([0033], Regmi);

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Censo as applied to claim 1 in further view of Adachi (US 20190031174 A1)
With respect to claims 11 Censo does not explicitly disclose, however Adachi teaches wherein at least one of the first result or the second result is a detection that a vehicle associated with the user is approaching a red light or a stop sign, and the method further comprises applying a braking function to stop the vehicle ([0020] The image recognizing unit 121 is configured to detect a stop sign [second result] 21 and a stop line 22 from the image captured by the camera 11. The stop sign 21 is a road sign that requests the vehicle 1 to stop. The stop line 22 is a road mark that is drawn on the road to represent a position at which the vehicle 1 should stop...The supporting unit 123 is configured to control the brake actuator 13 to stop the vehicle 1 at the target position. [0021] As a result, the driving support that is performed by the supporting unit 123 allows the vehicle 1 to stop at the target position without requiring an operation by the driver [user]). 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Censo in view of Adachi, in order for at least one of the first result or the second result is a detection that a vehicle associated with the user is approaching a red light or a stop sign, and the method further comprises applying a braking function to stop the vehicle to provide support for automatically decelerating a vehicle to a target speed before the vehicle reaches a target position ([0009], Adachi);


Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Censo as applied to claim 1 in further view of Typrin ((US 20150088514 A1)

With respect to claims 12 and 18 Censo does not explicitly disclose, however Finkelstein teaches determining that the second sensor accesses data that augments an aspect of the first result/prediction ([0028] In this example, in response to identifying the predefined phrase "virtual assistant", the invocation module 120 invokes the speech-recognition engine 122, which identifies the voice command from 128(2) [first result/prediction]…The response module 126 then uses this identification to determine a geographical location [location is determined by selecting the second sensor accesses the location,  which augments  the location name with the location to the name] at which to check the temperature (i.e., the location of the user 102(1)), checks the forecast for the following day at that location and, at 128(3), outputs the following to both devices: "The high temp in Seattle tomorrow is 72 degrees".);    
selecting the second sensor based on the first result/prediction ([0028] In this example, in response to identifying the predefined phrase "virtual assistant", the invocation module 120 invokes the speech-recognition engine 122, which identifies the voice command from 128(2) [first result/prediction]…The response module 126 then uses this identification to determine a geographical location [location is determined by selecting the second sensor accesses the location,  which augments  the location name with the location to the name] at which to check the temperature (i.e., the location of the user 102(1)), checks the forecast for the following day at that location and, at 128(3), outputs the following to both devices: "The high temp in Seattle tomorrow is 72 degrees".) .  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Censo in view of Typrin, in order to determining that the second sensor accesses data that augments an aspect of the first result/prediction to enable the system to perform a task associated with the voice command ([0035], Typrin);
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.N.P./Examiner, Art Unit 2657                    

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657